IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT KNOXVILLE
                             Assigned on Briefs June 24, 2003

                  STATE OF TENNESSEE v. MARVIN L. JONES,
                          ALIAS AL AMIN HASSON

                      Appeal from the Criminal Court for Knox County
                            No. 70889    Ray L. Jenkins, Judge



                                 No. E2002-02419-CCA-R3-CD
                                         July 3, 2003

The defendant, Marvin L. Jones, appeals the trial court's revocation of a community corrections
sentence. The single issue presented for review is whether the trial court abused its discretion. The
judgment is affirmed.

                  Tenn. R. App. P. 3; Judgment of the Trial Court Affirmed

GARY R. WADE, P.J., delivered the opinion of the court, in which DAVID H. WELLES and NORMA
MCGEE OGLE , JJ., joined.

Mark E. Stephens, District Public Defender, and Robert C. Edwards, Assistant District Public
Defender, for the appellant, Marvin L. Jones.

Paul G. Summers, Attorney General & Reporter; David H. Findley, Assistant Attorney General; and
Jo Helm, Assistant District Attorney General, for the appellee, State of Tennessee.


                                            OPINION

        On September 22, 2000, the defendant entered a plea of guilt to a sale of over one-half gram
of cocaine. On March 15, 2001, the trial court imposed an eight-year sentence, all of which was to
be served in the Community Alternatives to Prisons Program (CAPP). As a condition of his
participation in the program, the defendant was required to comply with all governmental laws,
refrain from conduct inconsistent with good citizenship, pay the fine and costs, and otherwise abide
by any terms and conditions required by the probation officer.

        Less than two months after sentencing, the defendant was charged with violating the terms
of his sentence by possessing or using a controlled substance, by fraternizing with other drug users
and traffickers, and by failing to make a complete report to his probation officer. Although the
warrant was eventually resolved without a sentence to the Department of Correction, the defendant
was required to reside in a halfway house and participate in a drug court program. On July 16, 2002,
a second violation of probation warrant was issued. The defendant was charged with failing to obey
state law, failing to make a full and truthful report to his probation officer, failing to report for
supervision and participation in the community corrections and drug court programs, and
contracting major debt without prior permission. Before the hearing, the warrant was amended to
allege that the defendant had failed to complete his community service and failed to make payment
of his community corrections fees.

        At the hearing, Penny Hayes, the defendant's community corrections case manager, testified
that the defendant was delinquent in his community service obligations and the fees associated with
his community corrections sentence. She stated that the defendant had failed to report a speeding
citation and had failed to seek permission to purchase a vehicle on credit. Ms. Hayes testified that
the defendant, who she believed had been sober for more than one year during his supervised
program, had nevertheless failed to report for one or more drug screens. The probation officer stated
that she confronted the defendant when she learned that he had purchased a car and that he answered
that he was unaware of his supervision requirements, explaining that he was on drugs at the time he
signed the agreement. She acknowledged, however, that the defendant had not contracted any debt
by the purchase of the vehicle. Ms. Hayes also acknowledged that although the defendant was some
36 hours behind in his community service responsibilities in June, he had made up all but 10 hours
of his required service time by his arrest in July.

        The defendant, who admitted a 25-year substance addiction, described drug court as very
helpful. He contended that he was behind in community corrections fees only because he had been
incarcerated as a result of the violation warrant. He testified that because the speeding citation cited
by Ms. Hayes had been dismissed, he believed that he had no immediate obligation to report the
incident. The defendant also testified that he had purchased the car with funds he had received in
an insurance settlement and had not, therefore, obligated himself to any debt.

        At the conclusion of the hearing, the trial court found that the defendant had violated both
the laws of this state and certain of the conditions of his alternative sentence. After acknowledging
that the defendant had "talked himself out of several . . . tight spots," the trial judge observed that
he had "exhausted [his] patience" before revoking. The defendant was ordered to serve the sentence
originally imposed.

        In this appeal, the defendant argues that the trial court abused its discretionary authority
because the state failed to present proof of his violating state law by speeding or proof of his
untruthfulness in reports to his probation officer. While the defendant concedes that he was in
arrears in community service, he contends that the evidence established that he had made
considerable progress in reducing the deficiency. Although he acknowledges that he was behind in
his payment of fees, the defendant contends that he was "catching up." He submits that he has made
considerable progress through his participation in the drug court program by achieving the longest
period of sobriety of his adult life.



                                                  -2-
       Once a defendant violates the terms of his community corrections program, the trial court
may revoke the sentence and impose a new one:

              The court shall also possess the power to revoke the sentence imposed at any
       time due to the conduct of the defendant or the termination or modification of the
       program to which the defendant has been sentenced, and the court may resentence the
       defendant to any appropriate sentencing alternative, including incarceration, for any
       period of time up to the maximum sentence provided for the offense committed, less
       any time actually served in the community-based alternative to incarceration.

Tenn. Code Ann. § 40-36-106(e)(4).

        In State v. Harkins, 811 S.W.2d 79 (Tenn. 1991), our supreme court ruled that a community
corrections sentence is so similar to a probationary sentence as to require the application of the same
standard of review. Our general law provides that a trial court may revoke a sentence of probation
upon a finding by a preponderance of the evidence that the defendant has violated the conditions of
his release. Tenn. Code Ann. § 40-35-311(e). On appeal, a revocation will be upheld absent an
abuse of discretion. In order to establish that the trial court has abused its discretion, the defendant
must show that there is no substantial evidence to support the determination that he violated his
probation. Harkins, 811 S.W.2d at 82. Relief can be granted only when the trial court's logic and
reasoning were improper when viewed in the light of the factual circumstances and the legal
principles involved. State v. Shaffer, 45 S.W.3d 553, 555 (Tenn. 2001). The trial judge is not
required to find that a violation of the terms of probation has occurred beyond a reasonable doubt.
Stamps v. State, 614 S.W.2d 71, 73 (Tenn. Crim. App. 1980).

        Although the state alleged that the defendant had violated the terms of his community
corrections sentence in a number of ways, the evidentiary hearing was limited. Most of the charges
were unsubstantiated and yet the defendant acknowledged that he had not performed his community
service obligations on a timely basis, as required, and that he had not paid a portion of the program
fees despite his apparent ability to do so. There was no proof that the defendant had been speeding
other than the acknowledgment of his arrest, a charge that was ultimately dismissed. The evidence
that the defendant had not timely reported his arrest was disputed and the record does not indicate
any particular guidelines in that regard. What is apparent is that the supervising officer was
dissatisfied. The state was unable to establish that the defendant had incurred significant debt
without prior approval. There was no proof that the defendant had either possessed alcohol or any
controlled substance or had fraternized with those who trafficked illegal substances. Nevertheless,
the purpose of the Community Corrections Act of 1985 was to provide an alternative means of
punishment for "selected, nonviolent felony offenders in front-end community based alternatives to
incarceration." Tenn. Code Ann. § 40-36-103(1). Even though a defendant meets the minimum
requirements for participation in a community corrections program, that does not mean that he or
she is entitled to be sentenced under the Act as a matter of law or right. See State v. Taylor, 744
S.W.2d 919, 922 (Tenn. Crim. App. 1987). Because the program is a "last chance," opportunity for
those who would otherwise be incarcerated in a correctional institution, trial courts must be given


                                                  -3-
substantial discretionary authority in order to weigh legitimate societal aims against a potential
benefit to the defendant. See Tenn. Code Ann. § 40-36-106(a); State v. Griffith, 787 S.W.2d 340,
342 (Tenn. 1990). This court, with its limited scope of review, cannot substitute its judgment for
that of the trial judge even if our result might have been different.

        This record establishes that one prior revocation warrant had been filed before the warrant
at issue. The trial court had granted some leniency in that instance and, even though the defendant
had made progress during his time in the program, did not abuse its discretionary authority by
entering an order of revocation on the second warrant. As indicated, the defendant had failed to
timely perform his community service obligations, had failed to pay the fees associated with
participation in the program, had failed to appear for drug screens, and, according to some of the
testimony, had demonstrated a resistance towards complete candor with his probation officer.

       Accordingly, the judgment is affirmed.



                                                      ___________________________________
                                                      GARY R. WADE, PRESIDING JUDGE




                                                -4-